Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 22, 2020 has been entered.  All arguments have been fully considered.  
 
Status of the Claims 
	Claims 1-5, 8, 11, 17, 20-25, 28, 33-35, 39-41, 44, 47, 50, 56, 59-61, 67, 74, 75 and 80-90 are currently pending.

	Claims 35, 39-41, 44, 47, 50, 56, 59-61, 64, 67, 74 and 75 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 6, 7, 9, 10, 12-16, 18, 19, 26, 27, 29-32, 36-38, 42, 43, 45, 46, 48, 49, 51-55, 57, 58, 62-66, 68-73, and 76-79 are cancelled. 
New claims 88-90 have been added.  
	Claims 1-5, 8, 11, 17, 20-25, 28, 33, 34 and 80-90 have been considered on the merits.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 8, 17, 20-25, 28, and 81-86 are rejected under 35 U.S.C. 103 as being unpatentable over Hei et al. (US 6,544,727) (ref. of record) in view of Mohiuddin et al. (US 6,364,864) as evidenced by de Gheldere et al. (US 7,025,877) (ref. of record).  
With respect to claim 1 step (a), Hei teaches the step of mixing platelet composition with a synthetic media containing psoralens (a pathogen inactivation claim 1 step (b), Hei teaches the step of photoactivating the compound in the composition to prevent the replication of the pathogen (Col. 3 lines 52-55 and Col. 7 lines 32-33).  With respect to claim 1 step (c), Hei teaches the step of moving to the blood product to a bag containing a resin to remove the psoralens (compound adsorption device (CAD)) (Col. 7 lines 33-39 and lines 49-54).  With respect to claim 2 step (d), Hei teaches the method where following phototreatment the platelets are transferred to a storage bag (Col. 98 lines 3-5).  
With respect to claim 17, Hei teaches the method where one or more platelet donations are collected from one or more donors (Col. 127 lines 9-12).  
With respect claim 20, Hei teaches the method where the bag for removing the psoralens or removal device (CAD) contains adsorbent beads (Col. 52 lines 3-15). Further respect to claims 20-22, Hei teaches the method where 0-25 g of adsorbent mass is used (Fig. 46).  With respect to claims 20 and 22, Hei reports 12.5 g was the preferred amount of Dowex® XUS 43493 to be used for removal of residual S-59  and photoproducts for the given size of the bag, volume of plasma, concentration of S-59 and desired 1 hour treatment limit (Col. 131 lines 13-22).  Although Hei does not teach the exact range recited in claim 21, the range overlaps significantly with the range taught.  Furthermore, one of ordinary skill in the art would recognize that the amount of adsorbent beads in the CAD is a result effective variable and that the amount of adsorbent beads in the CAD would be matter of routine optimization as evidenced by Hei.  Hei teaches that several factors influence that amount of adsorbent required including properties of the platelet composition and the amount of residual psoralen 
With respect to claims 23 and 24, Hei teaches the method where the treated plates are stored in storage containers for at least 7 days at 22°C (Col. 127 line 9 to Col. 128 line 4).  With respect to claims 25 and 85, Hei teaches the method where the pH of the treated platelets was 6.91±0.05 after 7 days of storage at 22°C (Col. 127 line 9 to Col. 128 line 4).  
With respect to claims 28 and 86, Hei teaches the platelet preparation is suitable for intravenous infusion to a mammal (Col. 5 lines 4-6 and Col. 138 lines 40-43).  Although Hei doesn’t explicitly state that the platelet preparation is a therapeutic dosage unit of pathogen-inactivated platelets, one of ordinary skill in the art would easily recognize that the amount of platelet preparation of Hei would be a therapeutic dosage unit depending on such factors as the patient size, need, and dosage frequency.  
With respect to claims 81 and 82, Hei teaches the method where the platelet composition has a volume of 300 mL (Col. 127 lines 9-12).  With respect to claims 83 and 84, Hei teaches the method where the platelet are in 35% plasma/65% synthetic media or PAS III (plasma/synthetic media) (the synthetic media is a platelet additive solution) (Col. 40 lines 15-18 and Col. 127 lines 9-12). 
Hei is silent with respect to the volume and the surface area of the interior of the container containing the CAD and does not teach the volume of the container is about 1.2 to about 1.6 L as recited in claims 1 and 5; or that the surface area of the interior is about 800 cm2 to about 1200 cm2 as recited in claims 1 and 8.  However, Mohiuddin 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 11, 80 and 87-90 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hei in view of Mohiuddin as evidenced by de Gheldere (as applied to claims 1, 2, 5, 8, 17, 20-25, 28, and 81-86 above), and further in view of Sehgal et al. (US 2015/0056604 A1). 
The teachings of Hei and Mohiuddin can be found in the previous rejection above. 
Although, Hei teaches the method where the platelet composition comprises 4 x 1011 platelets as an example (Col. 67 lines 38-43), Hei does not teach the platelet composition comprises about 6 x1011 as recited in claim 11, about 6 x1011 to 12.0 x 1011 platelets as recited in claim 80, at least 3.0 x 1011 platelets as recited in claim 88, less than about 8.0 x 1011 platelets as recited in claim 89, or less than about 12.0 x 1011 platelets as recited in claim 90.  Similarly, Hei is silent with respect to the final concentration of the platelet preparation and does not teach the method where the pathogen-inactivated platelet unit suitable for infusion comprises at least 2.0 x1011 claim 87.  However, Sehgal teaches a similar method of preparing pathogen-inactivated platelet composition (abstract) where the bag or platelet storage bag can contain 107 to 1011 platelets/ml and between 50 to 450 ml of platelet concentrate which give a range of 5 x109 to 4.5 x1014 platelets per unit (0178).  Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Hei to use the claimed concentrations of platelets in the platelet composition, since similar methods of pathogen-inactivating platelet compositions were known to use the claimed amounts as taught by Sehgal.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Hei to use the claimed concentrations of platelets in the platelet composition, since similar methods of pathogen-inactivating platelet compositions were known to use the claimed amounts as taught by Sehgal.  Although Sehgal does not teach the exact ranges recited in claims 11, 80 and 87, the ranges overlap significantly with the ranges taught.  Furthermore, one of ordinary skill in the art would recognize that the concentration of the platelets is a result effective variable and that the concentration of the platelets would be matter of routine optimization as evidenced by Sehgal.  It would have been obvious to one of ordinary skill that this is a result effective variable since Sehgal discloses 50 ml is the size of a pediatric unit.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 1, 2, 5, 8, 17, 20-25, 28, 33, 34, and 81-86 are rejected under 35 U.S.C. 103 as being unpatentable over Hei et al. (US 6,544,727) (ref. of record) in view of Mohiuddin et al. (US 6,364,864) as evidenced by de Gheldere et al. (US 7,025,877) (ref. of record) and in view of Irsch et al. (Transfusion Medicine and Hemotherapy, 2011) (ref. of record).  
With respect to claims 1, 33 and 34 step (a), Hei teaches the step of mixing platelet composition with a synthetic media containing psoralens (a pathogen inactivation compound) (Col. 3 lines 43-52 and Col. 4 lines 62-67 and Col. 7 lines 16-32). With respect to claims 1, 33 and 34 step (b), Hei teaches the step of photoactivating the compound in the composition to prevent the replication of the pathogen (Col. 3 lines 52-55 and Col. 7 lines 32-33).  With respect to claims 1, 33 and 34 step (c), Hei teaches the step of moving to the blood product to a bag containing a resin to remove the psoralens (compound adsorption device (CAD)) (Col. 7 lines 33-39 and lines 49-54).  With respect to claims 2, 33 and 34 step (d), Hei teaches the method where following phototreatment the platelets are transferred to a storage bag (Col. 98 lines 3-5).  
With respect to claim 17, Hei teaches the method where one or more platelet donations are collected from one or more donors (Col. 127 lines 9-12).  
With respect claim 20, Hei teaches the method where the bag for removing the psoralens or removal device (CAD) contains adsorbent beads (Col. 52 lines 3-15). Further respect to claims 20-22, 33 and 34, Hei teaches the method where 0-25 g of adsorbent mass is used (Fig. 46).  With respect to claims 20 and 22, Hei reports 12.5 g was the preferred amount of Dowex® XUS 43493 to be used for removal of residual S-
With respect to claims 23 and 24, Hei teaches the method where the treated plates are stored in storage containers for at least 7 days at 22°C (Col. 127 line 9 to Col. 128 line 4).  With respect to claims 25 and 85, Hei teaches the method where the pH of the treated platelets was 6.91±0.05 after 7 days of storage at 22°C (Col. 127 line 9 to Col. 128 line 4).  
With respect to claims 28 and 86, Hei teaches the platelet preparation is suitable for intravenous infusion to a mammal (Col. 5 lines 4-6 and Col. 138 lines 40-43).  Although Hei doesn’t explicitly state that the platelet preparation is a therapeutic dosage unit of pathogen-inactivated platelets, one of ordinary skill in the art would easily recognize that the amount of platelet preparation of Hei would be a therapeutic dosage unit depending on such factors as the patient size, need, and dosage frequency.  
claims 81 and 82, Hei teaches the method where the platelet composition has a volume of 300 mL (Col. 127 lines 9-12).  With respect to claims 83 and 84, Hei teaches the method where the platelet are in 35% plasma/65% synthetic media or PAS III (plasma/synthetic media) (the synthetic media is a platelet additive solution) (Col. 40 lines 15-18 and Col. 127 lines 9-12). 
Hei is silent with respect to the volume and the surface area of the interior of the container containing the CAD and does not teach the volume of the container is about 1.2 L or greater as recited in claims 1 and 5; that the surface area of the interior is about 800 cm2 or greater as recited in claims 1 and 8; or that the volume is about 1.2-1.6 L and that the surface area of the interior is about 800-1200 cm2 as recited in claims 33 and 34.  However, Mohiuddin reports a method for preparing a pathogen-inactivated platelet composition where the by-products of the pathogen inactivation process are removed by contacting the platelet composition with an adsorbent substance and teaches containers for processing such biological fluids (abstract, Col. 1 lines 6-12 and Col. 3 line 46 to Col. 4 line 22).  Additionally, Mohiuddin teaches the container (container 16) designed for holding blood platelets during treatment with the adsorbent substance (compound adsorption device CAD)) in a pathogen inactivation process (Col. 3 lines 9-13 and Col. 3 line 46 to Col. 4 line 50).  Mohiuddin teaches the liquid receiving chamber of the container may be sufficient to hold between approximately 500-1500 ml of the biological fluid and the chamber may be of any desired shape and size depending on the use (Col. 4 lines 37-40).  Although Mohiuddin does not teach the exact ranges for the volume of the container containing the CAD as recited in claims 1 and 5, the ranges overlap significantly with the ranges taught.  Furthermore, one of 
Hei does not teach the method where there are two storage containers as recited in claims 3 and 33 or where there are three storage containers as recited in claims 4 and 34.  However, Irsch teaches a similar method of preparing a pathogen-inactivated platelet composition where the method uses two storage bags (Summary and Fig. 2) and teaches a method for plasma with 3 storage bags (Fig. 2).  At the effective time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Hei in such a way that there were more than one storage 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Jul. 24, 2020 have been fully considered but they are not persuasive.
Applicant argues that the combination of Hei and de Gheldere do not teach all of the elements of the amended claims, since Hei is silent with respect to the volume and interior surface area of the compound adsorption device (CAD) container and de Gheldere does not show that the volume and interior surface area of the CAD container is a result effective variable (Remarks pg. 12 para. 3 to pg. 13 para. 1).  However, this argument was not found to be persuasive, since as stated in the new rejections,  Mohiuddin teaches a similar method for preparing a pathogen-inactivated platelet composition where the by-products 
Applicant further argues that de Gheldere fails to suggest any relationship between the size and internal volume of the CAD container and a property of the platelet composition and does not recognize that varying the size and/or internal volume of the CAD container has any impact upon the properties of platelet composition.  Therefore, the Applicant concludes that there is no recognition of a result-effective variable and no reason for one skill in the art to vary these properties (Remarks pg. 13 
Applicant argues that surprising results were found using a CAD container with the claimed volumes and/or interior surface area and points to the Specification at para. [0081] which reports that platelet preparations prepared in a 1.3 L CAD and improved platelet preparations compared to platelet preparation prepared in a 1.0 L CAD (Remarks pg. 13 para. 4 to pg. 14 para. 1).  Although the data shows that when the CAD has a volume of 1.3 L there are some improvements in a pathogen-inactivated platelet composition, the data is not commensurate in scope with the claim invention.  The claimed composition is broader than the method for generating the data in the declaration.  Specifically, the method in the declaration uses a particular size of CAD with a volume of 1.3 L and interior surface area of 800 cm2 and particular conditions including a certain volume of platelets (420 mL), platelet concentration and number (8x1011 platelets in 420 mL), a particular pathogen inactivation compound (amotosalen), particular treatment times and conditions, etc. (see Examples 1 and 2 of instant specification).  It is unclear if the same effects would be achieved under different conditions.  Furthermore, containers containing a CAD within the claimed range of sizes were known to be used in methods of preparing a pathogen-inactivated platelet composition as taught by Mohiuddin.  


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632